Citation Nr: 9929527	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  99-02 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder (PTSD), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) following a September 1998 decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for PTSD and assigned a 10 percent rating, 
effective from January 16, 1998.

The veteran appeared at a hearing before the Board in June 
1999.  Thereafter, in September 1999, he presented proposed 
corrections to the hearing transcript.  Upon review of the 
veteran's presentation, the Board accepts the corrections as 
proposed by the veteran.  His corrections clarify certain 
points in the transcript and are accepted in their entirety 
as accurate.


REMAND

Initially, the Board observes that a June 1998 letter from D. 
H. Webb III, M.D., indicates that he had treated the veteran 
for PTSD since April 1996.  Moreover, the veteran testified 
at a June 1999 personal hearing before the undersigned that 
he had been hospitalized for one week in a PTSD treatment 
program at the Lexington VA medical center (VAMC), that he 
had had three earlier periods of VA psychiatric 
hospitalization, that he attended a VA PTSD group therapy 
session every Monday night, and that he had been a long-time 
patient of a VA physician named Dr. Lupicino Batamunde.  
However, except for a few treatment records, complete copies 
of the veteran's therapy records, private and VA, as well as 
his hospitalization records, do not appear in the record on 
appeal.  Therefore, because the veteran's claim for a higher 
rating is well grounded, VA's duty to assist requires that 
his appeal be remanded for the RO to obtain and associate 
with the record on appeal copies of the aforementioned 
records.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103, 3.159 (1998); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990); Zarycki 
v. Brown, 6 Vet. App. 91, 96 (1993).

Governing regulations also provide that a supplemental 
statement of the case (SSOC) will be furnished to the veteran 
when additional pertinent evidence is received after a 
statement of the case has been issued.  19 C.F.R. §  19.31 
(1998).  In this regard, the Board notes that the veteran 
filed additional VA treatment records, as well as work 
history records, at his June 1999 personal hearing before the 
undersigned.  Because the additional treatment records 
included VA mental health evaluations that were not 
previously of record, as well as documentation of what 
appears to have been a sporadic work history, this newly 
received evidence is pertinent to his appeal.  Given the 
receipt of this evidence, regulation requires that further 
action be taken by the RO, which action should be followed by 
issuance of a SSOC.  Id.  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  
Moreover, given the veteran's personal 
hearing testimony, as well as Dr. Webb's 
June 1998 letter, the RO should obtain 
and associate with the record copies of 
all VA counseling records, including the 
aforementioned Monday night group therapy 
records, treatment records kept by Dr. 
Lupicino Batamunde, VA hospitalization 
records for 1999 located at the Lexington 
VAMC, all hospitalization records from 
any earlier periods of VA 
hospitalization, and all counseling 
records on file with Dr. Webb.  38 C.F.R. 
§ 3.159 (1998).  The RO should also 
contact the veteran as to any other 
sources of treatment or evaluation where 
records might be obtained.  All such 
records should be associated with the 
claims file.

2.  The RO should then schedule the 
veteran for a psychiatric examination.  
Psychological testing should be 
conducted.  The examiner should review 
the entire claim's folder, including 
evidence received pursuant to the 
development sought above, and provide an 
opinion as to the combined effect of all 
manifestations of PTSD on the veteran's 
social and industrial adaptability.  
Clinical findings should be elicited so 
that the rating criteria which have been 
in effect since November 7, 1996, may be 
applied.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).  Additionally, a GAF 
score should be provided, and the 
examiner should explain its meaning.

3.  The RO should then review the claim.  
The RO should consider whether "staged" 
ratings are appropriate in this case.  
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought is denied, 
a SSOC should be issued that addresses 
the RO's adjudicatory action and all the 
evidence of record received since 
issuance of the January 1999 statement of 
the case, including evidence filed by the 
veteran at his June 1999 personal 
hearing.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claim's folder should 
be returned to this Board for further appellate review, if in 
order.  No action is required of the veteran until he 
receives further notice.  The purpose of the remand is to 
obtain clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


